MEMORANDUM **
Nevada state prisoner William Cato Sells, Jr. appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition, challenging the loss of good time credits following prison disciplinary proceedings for tampering with a locking device. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Sells contends that the district court abused its discretion by failing to appoint counsel and failing to hold an evidentiary hearing. We reject this contention because Sells failed to request the appointment of counsel or an evidentiary hearing in the district court. See Perez v. Rosario, 459 F.3d 943, 953-54 (9th Cir.2006); Chaney v. Lewis, 801 F.2d 1191, 1197 (9th Cir.1986);
Sells contends that the district court did not perform an adequate review of the state court’s decision and that it applied the improper analysis. We disagree. The district court properly addressed each claim presented to it in Sells’s petition and properly concluded that the state court’s determination that there was “some evidence” to support the disciplinary decision was not contrary to, or an unreasonable application of, clearly established federal law as determined by the United States Supreme Court. See Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985) (holding that in prison disciplinary proceedings, due process requires only “a modicum of evidence to support a decision to revoke good time credits”); See also 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.